DETAILED ACTION
Claims 1-4, 6-9, 11-12 and 15-19 are under current consideration.
The elected species are: a bacterial infection, sepsis or a blood infection, a nucleic acid, a prokaryotic bacteriophage of the order Caudovirales, and at least one heterologous carbohydrate binding domain (CBD).
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group A in the reply filed on 6/2/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
See at least para. 376.
Appropriate correction is required.
Claim Rejections - 35 USC § 112, para. 2
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-9 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
See claim 1 for ending the sentence with a comma followed by a period; e.g. “,.”.
Claim 1 also appears to be missing the term -wherein-; see the last limitation of the claim for “and the bacteriophage or phage comprises or has contained thereon or within a payload” instead of ---wherein the bacteriophage or phage comprises or has contained thereon or within a payload---.
Regarding claims 2-4, 7-9 and 11-12, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 9 recites the limitation "phagemid or phage-like particle" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-9, 11-12, 15, 16 and 18-19 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US Patent 11214773 (herein after as “Rohwer”-see attached form 892).
The claims are directed to (in part): a method for treating, ameliorating and/or preventing a bacterial infection in an animal in vivo, the method comprising: administering or applying to the animal in need thereof in vivo, or administering to an individual in need thereof: 
(a) a bacteriophage or phage; or (b) a product of manufacture, a food, a drink, a nutraceutical, a formulation, a pharmaceutical or a pharmaceutical preparation comprising the bacteriophage;
wherein the bacteriophage comprises or has contained thereon or within a payload; see instant claim 1.
Rohwer teaches structurally modified bacteriophages of the genus Caudovirales having at least one heterologous carbohydrate binding domain; see abstract and instant claim 8 (b) and claim 9 (a)(i) as well as the elected species. See col. 3, lines 38+ for disclosing that the CBD is a mammalian or a human CBD; see claim 11(c). Col. 7-8 provide a list of carbohydrate-binding module family, including those of instant claim 12(c); also note that Rohwer describes a CBD which can bind to a tumor-associated carbohydrate antigen (TACA), meeting the limitation that the modified bacteriophage is capable of specifically binding to a specific cell of claim 4. See col. 8, 27+ for providing different payloads of the bacteriophage, including a nucleic acid, an siRNA or antisense nucleic acid; see instant claims 1 and 7 and elected species. See col. 10, lines 8+ for describing the different doses provided in instant claim 6, such as the dose between 10(7) and 10(9) PFUs. See col. 11, lines 65+ to col. 12 for teaching the administration of an antacid or buffer or buffering agent before, during or after the administration of the product of manufacture, a pharmaceutical or a pharmaceutical preparation in order to raise the pH of the stomach to between 2.5 and 7, or between 3 and 6.5; see claim 3. See col. 11, lines 26+ for teaching treating, ameliorating and/or preventing a bacterial infection in an individual having an infection wherein the infection includes a dysentery, a lung infection or dysbiosis; see claims 1, 15 and 16. Also see col. 11, lines 65+ for teaching that the individual is a mammal or human or human infant; see claims 2, 18 and 19. 
The claims are not free of the prior art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 11214773 (herein after as “Rohwer”-see attached form 892) as applied to claims 1-4, 6-9, 11-12, 15, 16 and 18-19 above, and further in view of Lang et al. (Rev Chir Orthop Reparatrice Appar Mot., 1979-see attached form 892 for Abstract).
Claim 17 is directed to: the method of claim 1, wherein the bacterial infection comprises a blood or sepsis infection.
Rohwer does not explicitly teach a blood or sepsis infection.
Lang is cited for teaching that phage therapy is beneficial in the treatment of long-term septic infections; see abstract.
It would have been obvious to one of ordinary skill in the art to combine the teachings and treat sepsis in a subject using the method described by Rohwer.
One would have been motivated to do so given Lang provides that such treatment is beneficial for long-term infections.
There would have been a reasonable expectation of success, given the underlying materials and methods are widely known and commonly used; for example, preparing phage compositions and the administration thereof are known in the prior art.
The invention was prima facie obvious to one of ordinary skill in the art at the time of the invention.
Conclusion
No claims are allowed at this time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036. The examiner can normally be reached M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE S HORNING/Primary Examiner, Art Unit 1648